1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                           EASTERN DISTRICT OF CALIFORNIA
10
     TYLER GALLUP, an individual, and    )        CASE NO. 219-CV-00794-KJM-CKD
11                                       )
     JAMIE GALLUP, an individual,        )
12                                       )        ORDER REGARDING JOINT
                         Plaintiffs,     )        MOTION TO CONTINUE CASE
13                                       )
                                         )        MANAGEMENT CONFERENCE
14                    vs.                )
                                         )
15                                       )        [NO ORAL ARGUMENT
     GENERAL MOTORS LLC, a               )        REQUESTED]
16                                       )
     Delaware Limited Liability Company; )
17   and DOES 1 to 20, Inclusive,        )
                                         )
18                                       )
                         Defendants.     )
19                                       )
20                                           ORDER
21          Pursuant to the stipulation of the parties, this Court continues the Case
22   Management Conference set for August 1, 2019 to September 26, 2019 at 2:30, with
23   the filing of a joint status report due seven days prior.
24          IT IS SO ORDERED.
25

26
     Dated: July 30, 2019.

27
                                                       UNITED STATES DISTRICT JUDGE
28



     GALLUP v. GENERAL MOTORS                    -1-        ORDER RE JOINT MOTION TO CONT. CMC
